  Case 14-42814         Doc 41     Filed 12/11/18 Entered 12/11/18 08:33:36              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-42814
         MAURICE WRENCHER

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/26/2014.

         2) The plan was confirmed on 02/18/2015.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/10/2015, 08/03/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 11/07/2018.

         6) Number of months from filing to last payment: 45.

         7) Number of months case was pending: 49.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-42814       Doc 41        Filed 12/11/18 Entered 12/11/18 08:33:36                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $19,725.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                   $19,725.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,927.08
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $888.68
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,815.76

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
AES AMERICAN EDUCATION SVC       Unsecured      2,200.00            NA              NA            0.00        0.00
AT&T SERVICES INC                Unsecured         793.00        592.83          592.83           0.00        0.00
CERASTES LLC                     Unsecured            NA         430.00          430.00           0.00        0.00
CERASTES LLC                     Unsecured            NA         645.00          645.00           0.00        0.00
CERASTES LLC                     Unsecured            NA         350.00          350.00           0.00        0.00
CERASTES LLC                     Unsecured            NA         350.00          350.00           0.00        0.00
CERASTES LLC                     Unsecured           0.00        350.00          350.00           0.00        0.00
CERASTES LLC                     Unsecured            NA         930.21          930.21           0.00        0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      4,000.00       3,924.00        3,924.00           0.00        0.00
COMCAST                          Unsecured         264.00           NA              NA            0.00        0.00
CREDIT MANAGEMENT LP             Unsecured         787.00           NA              NA            0.00        0.00
DIRECTV LLC                      Unsecured         634.00        634.24          634.24           0.00        0.00
ECMC                             Unsecured     28,986.00     49,136.36        49,136.36           0.00        0.00
FIRST PREIMER BANK               Unsecured         460.00           NA              NA            0.00        0.00
GREAT LAKES CU                   Unsecured         500.00        437.00          437.00           0.00        0.00
HARVARD COLLECTION SERVICE       Unsecured         971.00           NA              NA            0.00        0.00
ISAC                             Unsecured     17,156.00     18,657.20        18,657.20           0.00        0.00
MIDLAND CREDIT MANAGEMENT IN     Unsecured         585.00           NA              NA            0.00        0.00
MIDLAND CREDIT MANAGEMENT IN     Unsecured         550.00           NA              NA            0.00        0.00
MITSUBISHI MOTORS OF AMERICA     Unsecured      6,341.00            NA              NA            0.00        0.00
MITSUBISHI MOTORS OF AMERICA     Secured        9,021.00     15,337.75        15,337.75     13,288.26    1,620.98
Receivables Management           Unsecured          25.00           NA              NA            0.00        0.00
SALLIE MAE                       Unsecured           0.00           NA              NA            0.00        0.00
SALLIE MAE                       Unsecured           0.00           NA              NA            0.00        0.00
SALLIE MAE                       Unsecured           0.00           NA              NA            0.00        0.00
SALLIE MAE                       Unsecured           0.00           NA              NA            0.00        0.00
SALLIE MAE                       Unsecured      3,815.00            NA              NA            0.00        0.00
SALLIE MAE                       Unsecured      7,006.00            NA              NA            0.00        0.00
SALLIE MAE                       Unsecured      5,404.00            NA              NA            0.00        0.00
SALLIE MAE                       Unsecured      2,622.00            NA              NA            0.00        0.00
US DEPT OF ED GREAT LAKES        Unsecured     28,214.00     31,124.40        31,124.40           0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-42814     Doc 41     Filed 12/11/18 Entered 12/11/18 08:33:36                  Desc Main
                                 Document Page 3 of 4



Scheduled Creditors:
Creditor                                  Claim        Claim        Claim         Principal       Int.
Name                           Class    Scheduled     Asserted     Allowed          Paid          Paid
USCB CORP                   Unsecured      1,450.00           NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                        Claim          Principal                 Interest
                                                      Allowed              Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                 $0.00             $0.00                   $0.00
      Mortgage Arrearage                               $0.00             $0.00                   $0.00
      Debt Secured by Vehicle                     $15,337.75        $13,288.26               $1,620.98
      All Other Secured                                $0.00             $0.00                   $0.00
TOTAL SECURED:                                    $15,337.75        $13,288.26               $1,620.98

Priority Unsecured Payments:
       Domestic Support Arrearage                       $0.00                 $0.00               $0.00
       Domestic Support Ongoing                         $0.00                 $0.00               $0.00
       All Other Priority                               $0.00                 $0.00               $0.00
TOTAL PRIORITY:                                         $0.00                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                      $107,561.24                  $0.00               $0.00


Disbursements:

       Expenses of Administration                       $4,815.76
       Disbursements to Creditors                      $14,909.24

TOTAL DISBURSEMENTS :                                                                   $19,725.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-42814         Doc 41      Filed 12/11/18 Entered 12/11/18 08:33:36                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/11/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
